IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2522 Disciplinary Docket No. 3
                                           :
JOSEPH B. AGUGLIA, II                      :   No. 78 & 111 DB 2018
                                           :
                                           :   Attorney Registration No. 94516
                                           :
                                           :   (Erie County)

                                        ORDER

PER CURIAM
       AND NOW, this 23rd day of August, 2018, upon consideration of the Certificate of

Admission of Disability by Attorney, Joseph B. Aguglia, II, is immediately transferred to

inactive status for an indefinite period and until further Order of the Court.       See

Pa.R.D.E. 301(e). He shall comply with all the provisions of Pa.R.D.E. 217.

       All pending disciplinary proceedings shall be held in abeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.